Citation Nr: 1638818	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-28-361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for skin cancer (basal cell carcinoma), to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

This case was previously remanded by the Board for further development in November 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has skin cancer due to ionizing radiation exposure in service.  Service personnel records show that he participated in the occupation of the Sasebo area, Kyushu, Japan while a member of the 5th Marine Division, from September 23, 1945 to October 20, 1945.  Regimental action reports of the 26th Marines show that the 26th Marines was in Japan from about September 20, 1945 to about October 22, 1945 and operated in the Sasebo area.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

The provisions of 38 C.F.R. § 3.309(d) define a radiation-exposed veteran as one who participated in a radiation-risk activity during service.  That regulation specifically provides that a prescribed radiation risk activity includes participating in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure, or deactivation and conversation of war plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Skin cancer is not among the listed diseases that may be presumptively service-connected if found in radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2).

However, service connection can also be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disease at issue is a radiogenic disease.  To consider service connection under 38 C.F.R. § 3.311, the evidence must show the following: (1) a veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  Medical opinions are ultimately the criteria upon which service connection rests under this regulation. 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that skin cancer become manifest 5 years or more after exposure.

Finally, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

In this case, there is no documentation of the Veteran's presence within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan.  However, the Veteran has reported that he actually patrolled the streets of Nagasaki.  Specifically, in VA Radiation Risk Activity Information Sheet received in January 2014, the Veteran indicated that he stood guard duty at ground zero for hours at a time for a few days in Nagasaki, Japan within a month of the atomic bombing in August 1945.  

The Veteran is competent to report his in-service duties in Nagasaki, Japan, and given the proximity of Sasebo to Nagasaki, which is approximately 30 miles, the Board finds that his lay statements are believable.  Further, the medical evidence of record shows a diagnosis of basal cell carcinoma, which is a "radiogenic disease" within the meaning of 38 C.F.R. § 3.311(b)(2), which became manifest 5 years or more after the claimed exposure to radiation.

38 C.F.R. § 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.

While there is no official documentation showing the Veteran's presence in Nagasaki, Japan, 38 C.F.R. § 3.311 does not require affirmative evidence of ionizing radiation exposure before obtaining a dose estimate.  Rather, a dose assessment is required whenever a radiogenic disease has been identified and "it is contended that the disease is a result of exposure to ionizing radiation in service."  38 C.F.R. § 3.311(a)(1).  This is a low threshold and, moreover, the Veteran is not required to produce evidence of his claimed exposure if such exposure is consistent with the nature of his service.  38 C.F.R. § 3.311(a)(4)(i), (ii).

Concerning this, in its November 2010 remand, the Board instructed that the AOJ should request a dose assessment from the appropriate office pursuant to 38 C.F.R. § 3.311(a)(2)(ii) or 38 C.F.R. § 3.311(a)(2)(iii) and refer the claim to the Under Secretary for Benefits for further consideration pursuant to 38 C.F.R. § 3.311(b)(1)(iii).  However, this has not been done.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that while the case was in remand status, the Veteran filed a new claim for service connection for bladder cancer based on exposure to radiation in January 2014.  In June 2014, the AOJ sought verification of the Veteran's participation in a radiation risk activity from the Defense Threat Reduction Agency (DTRA), in connection with the Veteran's claim for bladder cancer.  However, as bladder cancer is a disease that is presumptively service-connected if found in radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2), no dose assessment was requested.

AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall, 11 Vet. App. at 271.  Accordingly, a remand is required to fulfill VA's duty to assist the Veteran.

Additionally, the record reflects that the Veteran has not been afforded a VA examination and opinion as to etiology of his disability in this regard.  The Veteran served as indicated in Japan as a telephone man.  Moreover, he has submitted medical evidence of current disability.  There is insufficient competent medical evidence on file for VA to make a decision on the claim.  Accordingly, the Board finds that a VA examination is warranted.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA Medical Center in Dayton, Ohio, and any associated outpatient clinics, dated from May 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the AOJ.

2.  Request a dose assessment from the appropriate office pursuant to 38 C.F.R. § 3.311(a)(2)(ii) or 38 C.F.R. § 3.311(a)(2)(iii).  Provide the office with a copy of this remand and the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether the Veteran's skin cancer is related to service or any incident of service.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin cancer (basal cell carcinoma) was incurred in or is otherwise related to service, to include exposure to radiation.  

All opinions expressed should be supported by complete rationale.  For the purposes of examination, the Veteran is considered a reliable historian inasmuch as his statements are not inconsistent with the documented record.

4.  If the Department of Defense or the Under Secretary for Health determines that the Veteran was exposed to ionizing radiation, and if the Veteran's skin cancer became manifest five years or more after exposure, refer the claim to the Under Secretary for Benefits for further consideration pursuant to 38 C.F.R. § 3.311(b)(1)(iii).

5.  Thereafter, upon receipt of any opinion regarding dose assessment and/or an opinion from the Under Secretary for Benefits, readjudicate the issue on appeal, considering all new evidence received.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

